Citation Nr: 1721814	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1 Entitlement to service connection for chronic headaches. 

2. Entitlement to service connection for residuals of a right ear infection.

3. Entitlement to an initial compensable rating for a right thumb disability, to include degenerative joint disease and scars.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1995 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's chronic headaches did not manifest in service, were not continuous since service, were not shown to a compensable degree within one year of separation from service, and are not etiologically related to his military service.

2. Throughout the entire period on appeal, the Veteran did not have a right ear disability. 

3. The Veteran's right thumb disability has not presented with limited motion approximating a gap of more than one inch (2.5 centimeters/ cm) when attempting to oppose the fingers. 

4. The Veteran's right thumb scar disability has not presented with pain or instability.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic headaches have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).
2. The criteria for service connection for residuals of an ear infection have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

3. The criteria for an initial compensable rating for a right thumb disability, to include degenerative joint disease and scars, have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in October 2011, October 2013, March 2014, March 2015, and June 2016. The Veteran's case file was reviewed by a VA examiner in October 2016. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

The case was remanded in December 2014 in order to obtain the Veteran's VA and private treatment records, to afford the Veteran an examination to determine the nature and etiology of any right ear disability, as well as for an addendum opinion concerning the nature and etiology of the Veteran's chronic headaches. The Veteran's files were retrieved and associated with the claims file, the Veteran was afforded a VA examination in March 2015, and the VA examiner provided an addendum opinion in October 2016. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing instances when substantial, even if not total or exact, compliance with a remand directive is sufficient). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Headaches are considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

Service Connection for Chronic Headaches

The Veteran contends his headaches are a result of a gas explosion during service. 

The Veteran demonstrates a current disability. The Veteran first complained of headaches in February 1995. The March 2015 VA examiner confirmed that the Veteran experienced chronic tension headaches. 

However, the preponderance of the evidence is against the Veteran's claim. Upon VA examination in October 2013, the VA examiner opined that the Veteran's headaches were not etiologically related to his active service. The VA examiner noted that the Veteran's service treatment records were absent of any complaints of headaches, or any evaluations for a headache condition. The Veteran reported that he began experiencing headaches in the mid 1990's. The Veteran attributed his headache condition to anoxia caused by his obstructive sleep apnea, and improvement of his headache condition to treatment with a CPAP machine. 

Upon VA examination in March 2015, the VA examiner opined that the Veteran's headaches were less likely than not caused by his active service. The VA examiner opined that, based on the Veteran's verbal history, he is likely experiencing occasional tension headaches. 

In an October 2016 VA addendum opinion, the VA examiner opined that the Veteran's headaches were likely caused by the Veteran's obstructive sleep apnea and use of a CPAP machine. In support of this conclusion, the VA examiner points to the Veteran's VA treatment records which document a history of headaches associated with the Veteran's sleep apnea, as well as the Veteran's own assertions that his headaches are a result of his sleep apnea and treatment with a CPAP machine. 

In a May 2017 letter, the Veteran through counsel asserted the October 2016 VA opinion was inadequate to determine the etiology of the Veteran's headaches. Specifically, the Veteran asserted that the VA examiner did not provide a rationale to support the conclusion that the Veteran's headaches were caused by his obstructive sleep apnea and use of a CPAP machine. However, the VA examiner noted the Veteran's VA treatment records consistently point to his obstructive sleep apnea and treatment as the cause of the Veteran's headaches. Additionally, there is no objective medical evidence that the Veteran's headaches are caused by the 1960 gas explosion in service. 

The Veteran's January 1961 separation examination note his neurological systems were normal, and was absent of any complaint of headaches. The Veteran first complained of headaches in February 1995, more than 30 years after separation from service. In July 1997 VA treatment records, the Veteran stated his headaches began less than one year prior. The Veteran's account of the onset of his headaches (i.e., that they began in 1960 after a gas explosion in service) contradicts his earlier assertion that his headaches began in the mid 1990's. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Thus, the Veteran's contemporary reports of medical history outweigh his later assertions that his headaches began in service in service and have continued since service separation. 

The preponderance of the evidence is against a finding linking the Veteran's headache disability to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for headache condition is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Residuals of a Right Ear Infection

The Veteran contends he experiences residual effects from an ear infection sustained during active service. 

However, the preponderance of the evidence is against the claim. Upon VA examination in March 2015, the examiner opined that no pathology was found to support a current diagnosis of a right ear condition. The March 2015 examiner noted a prior diagnosis of otitis media, but also noted it was resolved/asymptomatic. 

In an October 2016 addendum opinion, the VA examiner acknowledged that the March 2015 examiner noted a resolved diagnosis of otitis media. However, the examiner went on to conclude that there was no evidence the Veteran was diagnosed with, or experienced symptomatology of, a right ear disability at any point during the course of the appeal. 

The October 2016 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner reviewed the claims file and provided a medical opinion supported by adequate rationale.

In a May 2017 letter, the Veteran's representative asserted the October 2016 VA opinion was inadequate to determine the etiology of the Veteran's right ear disability. Specifically, the Veteran's representative asserted that the VA examiner did not provide a nexus opinion regarding the Veteran's otitis media. The Veteran's representative further contended that the October 2016 VA opinion was inconsistent, as the examiner noted the Veteran's previous diagnosis of otitis media, but then opined that there was no proof of a right ear disability found from September 1995. However, the examiner's opinion is not inconsistent, as the Veteran's otitis media predates his claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim).

The record does not contain any competent medical evidence supporting a right ear diagnosis. The Veteran's January 1961 separation examination notes his ears were normal. Upon VA examination in May 1961, the Veteran's head and ears were noted as normal. The Veteran's VA treatment records note that in February 1994, his tympanic membrane was clear. During his March 2015 VA examination, the Veteran denied any symptoms associated with his right ear suggestive of a current disability. 

The Veteran reported "ear complaints" to a VA psychologist in July 1997, which the Veteran attributed to loud gun firing in service. The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a diagnosis through his own lay assertions, the Veteran is not competent to offer an opinion as to the nature and etiology of an ear disability due to the medical complexity of the matter involved. This requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion, or attempt to present lay assertions to establish a current diagnosis or a nexus between his diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, service connection for residuals of a right ear infection is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Increased Rating for Service-Connected Right Thumb Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected right thumb disability has been rated under Diagnostic Code 5003-5228 (arthritis, degenerative). DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

DC 5228 (thumb, limitation of motion), assigns a noncompensable (0 percent) disability rating for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb. A 10 percent disability rating is warranted for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb. A 20 percent disability rating is warranted for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.

During the Veteran's June 2016 examination, the examiner noted that the Veteran experienced limitation of motion and painful motion of the right thumb. However, the Veteran was able to oppose his thumb; there was no gap between the thumb pad and the fingers. The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation of motion. The VA examiner noted that the Veteran experienced locking and pain on movement of the thumb, as well as difficulty with power and prolonged gripping. The examiner also noted the Veteran experienced functional loss or impairment of the joint in the form of difficulty gripping, holding, and lifting an object. The examiner noted that the Veteran does not experience weakened movement due to muscle or peripheral nerves injury. The Veteran does have a scar on his right thumb but it was not painful or unstable. 

In a May 2017 letter, the Veteran's representative asserted the June 2016 VA examination was inadequate to evaluate the current severity of the Veteran's thumb disability. Specifically, the Veteran's representative stated that the VA examiner did not address the Veteran's symptoms of pain and difficulty grasping items, and asserted that the Veteran may have nerve damage that should be evaluated. However, as is noted above, the June 2016 VA examiner did in fact document the Veteran's symptoms, to include painful movement and difficulty gripping items, as well as whether the Veteran experience weakened movement due to muscle or peripheral nerves injury. Therefore the Board finds the June 2016 VA examination sufficient to determine the current severity of the Veteran's right thumb disability. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and an initial compensable rating for a right thumb disorder is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.




The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Service connection for headaches is denied. 

Service connection for residuals of an ear infection is denied.

An initial compensable rating for a right thumb disability, to include degenerative joint disease and scars, is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


